STRADLEY, RONON, STEVENS & YOUNG, LLP 2600 One Commerce Square Philadelphia, PA19103 (215) 564-8000 1933 Act Rule 497(j) 1933 Act File No. 033-33980 1940 Act File No. 811-06067 Direct Dial: (215) 564-8048 March 5, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Dimensional Investment Group Inc. (the “Registrant”) File Nos. 033-33980 and 811-06067 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectuses and Statements of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 66/67 to the Registration Statement of the Registrant. Post-Effective Amendment Nos. 66/67 to the Registration Statement of the Registrant was filed with the Securities and Exchange Commission electronically on February 28, 2012. Please direct any questions or comments relating to this certification to me or, in my absence, to Cory O. Hippler, Esquire at (215) 564-8089. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell
